                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 1 of 7




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      H. PAUL EFSTRATIS, SB# 242373
                    2   E-Mail: Paul.Efstratis@lewisbrisbois.com
                      TAYLOR F. SULLIVAN, SB# 297014
                    3   E-Mail: Taylor.Sullivan@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant FORD MOTOR
                      COMPANY
                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                      NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
                   10

                   11 J GUADALUPE LARA REYNOSO, an                           Case No.
                      individual and YESENIA LARA, an
                   12 individual,
                                                                             DEFENDANT FORD MOTOR
                   13                      Plaintiffs,                       COMPANY’S NOTICE OF REMOVAL

                   14             vs.

                   15 FORD MOTOR COMPANY; and DOES 1
                      through 50, inclusive
                   16
                                     Defendants.
                   17

                   18
                                                              NOTICE OF REMOVAL
                   19
                        TO THE CLERK OF THE ABOVE-ENTITLED COURT:
                   20
                                 PLEASE TAKE NOTICE that Defendant Ford Motor Company (“Ford”), by its counsel
                   21
                        LEWIS BRISBOIS BISGAARD & SMITH, LLP, hereby removes to this court, pursuant to 28
                   22
                        U.S.C. §§ 1332, 1441, and 1446, based on diversity of citizenship, the claims pending as Case No.
                   23
                        21CV383426 of the Superior Court of California, County of Santa Clara. In support of this removal,
                   24
                        Ford states as follows:
                   25
                                                               THE REMOVED CASE
                   26
                                 1.        The removed case is a civil action commenced in the Superior Court of California,
                   27
                        County of Santa Clara by Plaintiffs J Guadalupe Reynoso and Yesenia Lara against Ford, entitled J
                   28
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                       1
& SMITH LLP
ATTORNEYS AT LAW                        DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 2 of 7




                    1 Guadalupe Lara Reynoso, et al. v. Ford Motor Company, Case No. 21CV383426 (the “State

                    2 Action”). The only named Defendant is Ford Motor Company (“Ford”).

                    3            2.        Plaintiffs filed the State Action on June 2, 2021, asserting breach of warranty

                    4 allegations against Ford.

                    5                                     PROCEDURAL REQUIREMENTS

                    6            3.        Ford has thirty (30) days from the date of service or receipt of a copy of the

                    7 Complaint to remove a case. 28 U.S.C. § 1446(b). Ford was served with a copy of the Complaint on

                    8 June 30, 2021. This Notice of Removal is therefore timely filed.

                    9            4.        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders for the
                   10 State Action in Ford’s possession are contained in Exhibit A to the Declaration of Taylor F. Sullivan

                   11 filed herewith.

                   12            5.        Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Northern District of

                   13 California because this district embraces the place in which the removed action has been pending.

                   14            6.        Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of Removal

                   15 will be filed with the Superior Court of California, County of Santa Clara promptly after filing of

                   16 same in this Court.

                   17            7.        Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of Removal

                   18 will be given to all adverse parties promptly after the filing of same in this Court.

                   19            8.        Consistent with Congress’ intent that parties may amend allegations of jurisdiction

                   20 if they are questioned, see 28 U.S.C. § 1653, this Court should not sua sponte remand this action,

                   21 see Shockley v. Jones, 823 F.2d 1068, 1072–73 (7th Cir. 1987) (“This court has noted that sua sponte

                   22 dismissals without prior notice or opportunity to be heard are ‘hazardous’ …. A dismissal under

                   23 Rule 12(b)(1) without notice or a hearing is similarly suspect.”). Thus, if any question arises as to

                   24 the propriety of this removal, Ford requests the opportunity to amend its notice of removal following

                   25 any necessary discovery, briefing, and oral argument.

                   26            9.        Nothing in this Notice of Removal shall be interpreted as a waiver or relinquishment

                   27 of Ford’s right to assert defenses including, without limitation, the defenses of (i) lack of jurisdiction

                   28 over person, (ii) improper venue and/or forum non conveniens, (iii) insufficiency of process, (iv)
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                     2
& SMITH LLP
ATTORNEYS AT LAW                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 3 of 7




                    1 insufficiency of service of process, (v) improper joinder of claims and/or parties, (vi) failure to state

                    2 a claim, (vii) failure to join indispensable party(ies), (viii) the right to arbitrate this controversy, or

                    3 (ix) any other procedural or substantive defense available under state or federal law.

                    4                      THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET

                    5            10.       The amount in controversy in this action exceeds $75,000, exclusive of
                    6 interest and costs. See 28 U.S.C. § 1332.

                    7            11.       The removing party’s initial burden is to “file a notice of removal that
                    8 includes ‘a plausible allegation that the amount in controversy exceeds the jurisdictional

                    9 threshold.’” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting
                   10 Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014)). “By

                   11 design, § 1446(a) tracks the general pleading requirement stated in Rule 8(a)” which

                   12 requires only that the grounds for removal be stated in a “short and plain statement.” Dart,

                   13 135 S. Ct. at 553.

                   14            12.       Generally, a federal district court will first “consider whether it is ‘facially apparent’
                   15 from the complaint that the jurisdictional amount is in controversy.” Abrego v. Dow Chem. Co., 443

                   16 F.3d 676, 690 (9th Cir. 2006) (internal citation omitted). But a defendant may remove a suit to

                   17 federal court notwithstanding the failure of the plaintiff to plead the required amount. Absent the

                   18 facial showing from the complaint, the court may consider facts averred in the removal petition. Id.

                   19 Next, if the defendant’s allegation(s) regarding the amount in controversy is challenged, then “both

                   20 sides submit proof and the court decides, by a preponderance of the evidence, whether the amount-

                   21 in-controversy requirement has been satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be

                   22 appropriate to allow discovery relevant to [the] jurisdictional amount prior to remanding.” Abrego,

                   23 443 F.3d at 691 (internal citation omitted).

                   24            13.       Ford disputes that it is liable for any damages whatsoever to Plaintiffs. Nevertheless,
                   25 Ford can demonstrate that the amount in controversy exceeds $75,000 under the “preponderance of

                   26 the evidence” standard. See Guglielmino v. McKee Foods Corp., 506 F.3d 696, 699 (9th Cir. 2007).

                   27 The standard requires only that the removing party present evidence that “it is more likely than not”

                   28 that the amount in controversy is satisfied. Id.
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                     3
& SMITH LLP
ATTORNEYS AT LAW                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 4 of 7




                    1            14.       In the case at bar, the Plaintiffs seek rescission of the subject vehicle and monetary

                    2 relief . This is a consumer warranty action involving allegations that Ford’s vehicle did not perform

                    3 as warranted. Plaintiffs allege breach of express and implied warranties under the Song-Beverly

                    4 Consumer Warranty Act (Cal. Civ. Code § 1790 et seq.) (Compl. ¶¶ 19-42).

                    5           15.        Plaintiffs allege that on July 7, 2019, they purchased a 2019 Ford F-250, and that the

                    6 vehicle had “defects that substantially impaired the safety, use and/or value of the Vehicle.” (Compl.

                    7 ¶ 20.)

                    8            16.       Plaintiffs alleges that they are entitled to relief under the Song-Beverly Act including:
                    9 attorney’s fees, restitution, costs, consequential and incidental damages, as well as a civil penalty of
                   10 up to two times the amount of actual damages. (Compl. at Prayer for Relief.) Plaintiffs also seek

                   11 rescission of the subject vehicle. (Compl. ¶ 29 – “Plaintiffs have rightfully rejected and/or justifiably

                   12 revoked acceptance of the Vehicle and have exercised a right to cancel the sale. By serving this

                   13 Complaint, Plaintiffs do so again. Accordingly, Plaintiffs seek the remedies provided in California

                   14 Civil Code section 1794(b)(1), including the entire purchase price. In the alternative, Plaintiffs seek

                   15 the remedies set forth in California Civil Code section 1794(b)(2), including the diminution in value

                   16 of the Vehicle resulting from its defects.” (Id.)

                   17            17.       Civil penalties under the Song-Beverly Act are properly included in the calculation.
                   18 Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002). The amount in

                   19 controversy also includes reasonable estimates of attorney’s fees. Id. at 1011; Guglielmino v. McKee

                   20 Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1156

                   21 (9th Cir. 1998).

                   22            18.       The Song-Beverly Act allows for the recovery of attorney’s fees and costs, which
                   23 regularly exceed $100,000 when litigated through trial. (Declaration of Paul Efstratis “Efstratis

                   24 Decl.”, ¶ 5, filed concurrently herewith).

                   25            19.       If Plaintiffs were to prevail on her Song-Beverly claims, they could be awarded
                   26 damages of $75,000 or more if awarded statutory civil penalties. Even before taking attorneys’ fees

                   27 into account, the cash price of $57,375.00 plus $114,750 as a two-times civil penalty pursuant to the

                   28 Song-Beverly Act, totals $172,125.00. (Declaration of Taylor F. Sullivan “Sullivan Decl.” ¶ 7).
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                     4
& SMITH LLP
ATTORNEYS AT LAW                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 5 of 7




                    1 Moreover, the amount in controversy is satisfied even if the Court were to consider the mileage off-

                    2 set allowed by Song-Beverly. Ford is aware that the subject vehicle was first presented for a

                    3 warranty repair by Plaintiffs at 4,404 miles. (Sullivan Decl. ¶ 11, Exhibit D). If the trier of fact were

                    4 to determine that the first warranty for the problem that rendered the subject vehicle an alleged

                    5 lemon was at 4,404 miles, based on the suggested retail price, the mileage off-set would be

                    6 $2,097.35 resulting in a buyback amount of $76,882.25 plus a potential civil penalty of no more

                    7 than $153,764.49 for a total amount in controversy of $230,646.74. Even if the trier of fact

                    8 determined that as late as the third warranty repair attempt, at 10,929 miles was the appropriate

                    9 mileage calculation, the mileage off-set would be $5,216.14 resulting in a buyback amount of
                   10 $73,763.46 plus a potential civil penalty of no more than $147,526.92 for a total amount in

                   11 controversy of $221,290.38.

                   12            20.       Thus, the total amount in controversy far exceeds $75,000 even before adding
                   13 Plaintiffs’ claim for statutory attorneys’ fees and costs or prejudgment interest. The amount in

                   14 controversy requirement is satisfied.

                   15                                  DIVERSITY OF CITIZENSHIP EXISTS

                   16 A.         Plaintiffs and Ford are diverse.

                   17            21.       Plaintiffs J Guadalupe Lara Reynoso and Yesenia Lara are, and were at the time of

                   18 filing of the Complaint, citizens of California. (Compl., ¶ 2. )

                   19            22.       Ford is, and was at the time Plaintiffs commenced this action, a corporation

                   20 incorporated in and organized under the laws of the State of Delaware with its principal place of

                   21 business in Michigan. This Court can take judicial notice of these facts. See Excerpt from Ford’s

                   22 2016 Form 10-K filing, Exhibit C to Sullivan Decl.; see also Fed. R. Evid. 201(b)(2) (courts may

                   23 judicially notice facts that “can be accurately and readily determined from sources whose accuracy

                   24 cannot reasonably be questioned.”).

                   25            23.       For the reasons stated above, there is diversity of citizenship between Plaintiffs, who

                   26 are California citizens, and Ford, a citizen of Michigan and Delaware.

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                     5
& SMITH LLP
ATTORNEYS AT LAW                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 6 of 7




                    1                                             CONCLUSION

                    2           Consequently, the State Action may be removed to this Court by Ford in accordance with the

                    3 provisions of 28 U.S.C. § 1441 because: (i) this action is a civil action pending within the jurisdiction

                    4 of the United States District Court for the Northern District of California, (ii) the action is solely

                    5 between properly joined citizens of different states, and (iii) the amount in controversy exceeds

                    6 $75,000.00, exclusive of interest and costs.

                    7 DATED: July 30, 2021                         LEWIS BRISBOIS BISGAARD & SMITH LLP

                    8
                                                                   By:          /s/ Taylor F. Sullivan
                    9
                                                                         H. PAUL EFSTRATIS
                   10                                                    TAYLOR F. SULLIVAN
                                                                         Attorneys for Defendant FORD MOTOR
                   11                                                    COMPANY
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                     6
& SMITH LLP
ATTORNEYS AT LAW                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
                              Case 5:21-cv-05863-NC Document 1 Filed 07/30/21 Page 7 of 7




                    1                              FEDERAL COURT PROOF OF SERVICE
                                                       Reynoso v. Ford Motor Company
                    2                                      Case No. 21CV383426

                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    4         At the time of service, I was over 18 years of age and not a party to the action. My
                      business address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed
                    5 in the office of a member of the bar of this Court at whose direction the service was made.

                    6            On July 30, 2021, I served the following document(s):

                    7                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL

                    8         I served the documents on the following persons at the following addresses (including fax
                        numbers and e-mail addresses, if applicable):
                    9
                      Benjeman Beck                                       Attorney for Plaintiffs
                   10 Nancy Zhang
                      Matt Xie                                            Email: ben@nolemon.com
                   11 Consumer Law Experts, PC                            nancy@nolemon.com
                      5757 West Century Blvd., Suite 500                  matt@nolemon.com
                   12 Los Angeles, CA 90045                               Telephone: (310) 442-1410
                                                                          Fax: (877) 566-8828
                   13

                   14
                                 The documents were served by the following means:
                   15
                                (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                   16            documents with the Clerk of the Court using the CM/ECF system, which sent notification
                                 of that filing to the persons listed above.
                   17
                              I declare under penalty of perjury under the laws of the United States of America and the
                   18 State of California that the foregoing is true and correct.

                   19            Executed on July 30, 2021, at San Francisco, California.
                   20

                   21
                                                                          Charmaine Villavert
                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-7692-3634.1                     1
& SMITH LLP
ATTORNEYS AT LAW                      DEFENDANT FORD MOTOR COMPANY’S NOTICE OF REMOVAL
